Citation Nr: 1119684	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of a right ankle twisting ligament injury.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection and assigned an initial 20 percent disability evaluation for residuals of a right ankle twisting ligament injury.  

In September 2010, the Veteran sought to reopen a claim of service connection for left knee and ankle disabilities claimed as secondary to the service-connected right ankle disability.  The petitions to reopen have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran is in receipt of the maximum evaluation for limited ankle motion.  Ankylosis of the right ankle, malunion of the os calcis or astragalus is not shown.  No separately compensable neurologic disability is shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for residuals of a right ankle twisting ligament injury have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in May 2004 that satisfied the duty to notify provisions regarding service connection claims.   

As it pertains to the initial rating claim for residuals of right ankle injury, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nevertheless, in a December 2008 letter, the RO advised the Veteran of the information or evidence necessary to substantiate the claim for a higher disability rating.  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  Upon filing his claim, the Veteran did not identify any private medical records that needed to be obtained.  Rather, he indicated that his local doctor had retired.  He has submitted lay statements from family and friends and provided testimony during a hearing at the RO.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided VA examinations in July 2004, October 2005, and October 2008.  

Concerning these examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examination reflect that the examiners reviewed the Veteran's claims file, to include his service treatment records and past medical history.  The examiners recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

Additionally, while the most recent VA examination was conducted in October 2008, there is no indication that the disability has worsened or evidence to suggest that another examination is required.  Rather, other than evidence pertaining to a left knee and ankle disability, there has been no additional evidence received related to the right ankle disability.  In short, absent probative evidence showing a more severe disability picture, further examination is not needed.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Law Relating To Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. T he Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

III.  Analysis

The record reflects that in July 1964, the Veteran twisted his right ankle.  No fracture was visualized on x-ray.  He was treated with ice and provided crutches.  In December 2003, he filed an initial claim seeking service connection for residuals of a right ankle injury.  

The RO granted service connection and assigned an initial 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271-8524.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Diagnostic Code 5271 provides disability rating criteria for disabilities manifested by limited ankle motion.  A 20 percent rating is the maximum rating permitted.  Diagnostic Code 8524 provides ratings for paralysis of the internal popliteal (tibial) nerve.  Diagnostic Code 8524 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the internal popliteal nerve (tibial nerve), plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost, is rated 40 percent disabling.  

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  

Other potentially applicable Diagnostic Codes include Diagnostic Code 5270, pertaining to ankylosis of the ankle, Diagnostic Code 5272 for subastragalar or tarsal point ankylosis, Diagnostic Code 5273 for malunion of the os calcis or astragulus, and Diagnostic Code 5274 for residuals of astragalectomy.  

Here, the evidence of record consists of VA examination results in July 2004, October 2005, and October 2008, and the Veteran's testimony during a RO hearing in August 2008.  During the July 2004 VA examination, the Veteran reported fatigability and lack of endurance.  His biggest complaint was that the ankle would give out and cause him to fall.  The examination did not reveal any findings of ankylosis.  (Ankylosis is "immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].)  Rather, he was able to dorsiflex to 0 to 15 degrees and could plantar flex from 0-30 degrees.  Given these findings, a rating based on ankylosis is not for application.  Likewise, the evidence does not show that the Veteran's ankle disability is manifested by malunion of the joint.  As noted, he is receiving the maximum evaluation under Diagnostic Code 5271.  Finally, no neurologic symptoms were noted on examination, nor was there evidence of any mild incomplete paralysis.  Hence, a separate compensable evaluation under Diagnostic Code 8524 is not for application.  

The Veteran voiced similar complaints during VA examination in October 2004.  Therein, he noted that his right ankle was weak and that he could not balance on it.  On physical examination, range of motion finding revealed 0 to 15 degrees of dorsiflexion and 0 to 20 degrees of plantar flexion.  Significantly, however, there were no findings of ankylosis of neurologic impairment.  As such, these findings do not support the assignment of a disability rating in excess of 20 percent.  

During his hearing at the RO, the Veteran reported that the right ankle was very stiff in the morning.  (See Transcript at 4.)  He also noted that certain motions caused the ankle to be unstable.  He indicated that the condition was getting worse.  (Transcript at 7.)  Shortly following the hearing, in October 2008, he underwent another VA examination.  Therein, he described pain in the ankle primarily when climbing stairs.  He took Tylenol as needed, was careful not to twist the ankle, and put ice on the ankle if it swelled.  Again, on physical examination, he was able to perform dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 20 degrees.  The Veteran's testimony alone or when viewed in conjunction with the October 2008 VA examination findings does not support the assignment of a rating greater than 20 percent.  The findings do not reveal a right ankle disability comparable to ankylosis of the ankle.  There were no findings of any related neurologic disability.  The condition did not result in any malunion or deformity of the os calcis or astralagus.  

As it pertains to the Veteran's ankle pain on motion and any functional loss, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Since the Veteran is receiving the maximum rating allowable under the applicable diagnostic codes for limitation of motion of the ankle, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  

Therefore, the Board finds that a 20 percent evaluation for the right ankle disability is appropriate based on the objective medical evidence of record.  As the evidence of record shows that the symptoms of the right ankle disability were consistent during the pendency of this appeal, a staged rating is not applicable.  The Board considered the most severe manifestations of the right ankle disability, and a staged rating would not provide any benefit to the Veteran.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the reasons discussed above, the evidence does not more closely approximate the criteria for a rating in excess of 20 percent, and the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board observes that VA regulations provide for an extraschedular disability rating when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Here, in viewing the totality of the circumstances, the Board finds that the rating criteria reasonably describe the Veteran's disability.  Moreover, the manifestations of the disability are consistent with those contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

There are no distinct periods during the appeal period during which disability would warrant a higher rating.  As the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this decision, the Board observes that the Court has recently held that a request for a total disability evaluation based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  While the record reflects that the Veteran is not current employed, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the record does not show, that he is unemployable, or that his service-connected right ankle disability alone, or in combination with any other service-connected disability, renders him unable to obtain or maintain gainful employment.  Accordingly, the Board need not further consider whether a TDIU is warranted.



ORDER

An initial rating in excess of 20 percent for residuals of a right ankle twisting ligament injury is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


